Filed pursuant to Rule 424(b)(3) Registration Statement No. 333-174623 PROSPECTUS VIKING SYSTEMS, INC. OFFERING UP TO 16,278, This prospectus relates to the sale or other disposition of up to 16,278,805 shares of our common stock by selling stockholders. We are not selling any securities in this offering and therefore will not receive any proceeds from this offering. We may receive proceeds from the possible future exercise of warrants.All costs associated with this registration will be borne by us. Our common stock is quoted on the OTCQB under the trading symbol “VKNG” and on the OTC Bulletin Board, OTCBB, under the symbol “VKNG.OB.”OnFebruary 28, 2012, the last reported sale price of our common stock on the OTCQB was $0.25 per share. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE SECURITIES ONLY IF YOU CAN AFFORD A COMPLETE LOSS. SEE “RISK FACTORS” BEGINNING ON . You should rely only on the information provided in this prospectus or any supplement to this prospectus and information incorporated by reference. We have not authorized anyone else to provide you with different information. Neither the delivery of this prospectus nor any distribution of the shares of common stock pursuant to this prospectus shall, under any circumstances, create any implication that there has been no change in our affairs since the date of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus isMarch 2, 2012. TABLE OF CONTENTS Page Prospectus Summary 3 Risk Factors 5 Use of Proceeds 8 Selling Security Holders 8 Plan of Distribution 10 Description of Securitiesto beRegistered 11 Interests of Named Experts and Counsel 11 Information about the Company 12 Description of Business 12 Description of Property 18 Legal Proceedings 18 Market Price and Dividends on Common Equity and Related Stockholder Matters 19 Financial Statements 20 Management’s Discussion and Analysis of Financial Conditions and Results of Operations 37 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 40 Directors, Executive Officers, Promoters and Control Persons 41 Executive Compensation 44 Security Ownership of Certain Beneficial Owners and Management 47 Certain Relationships and Related Transactions 50 Director Independence 50 Legal Matters 50 Experts 50 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 50 2 VIKING SYSTEMS, INC. PROSPECTUS SUMMARY The following information is a summary of the prospectus and it does not contain all of the information you should consider before making an investment decision. You should read the entire prospectus carefully, including the financial statements and the notes relating to the financial statements. ABOUT US We incorporated under the laws of the State of Nevada in April 2004.In July 2006, we reincorporated under the laws of the State of Delaware. Our principal executive offices are located at 134 Flanders Road, Westborough, MA 01581.Our telephone number is (508) 366-3668. Our fiscal year end is December 31. Our website is www.vikingsystems.com. Information contained on our website does not constitute part of this prospectus. We are a leading worldwide developer, manufacturer and marketer of visualization solutions for complex minimally invasive surgery.We partner with medical device companies and healthcare facilities to provide surgeons with proprietary visualization systems enabling minimally invasive surgical procedures, which reduce patient trauma and recovery time. We sell the most recent version of ourproprietary visualization system, called our 3DHD Vision System, under the Viking brand inside and outside the United States through our distributor network.Our 3DHD Vision System is an advanced three dimensional, or 3D, vision system which employs a flat screen monitor and passive glasses. It is used by surgeons during complex minimally invasive laparoscopic surgery, with applications in urologic, gynecologic, bariatric, cardiac, neurologic and general surgery. We released our 3DHD Vision System in the fourth quarter of 2010, and believe it to be the only stand-alone 3D laparoscopic vision system available today that is both FDA-cleared and CE-marked. From initial product release through December 31, 2011, we have shipped a cumulative total of 77 3DHD systems, including 38 distributor demonstration systems, 32 customer systems, two “Center of Excellence” systems, and five company-owned market development systems to independent commissioned representatives. We also manufacture two dimensional, or 2D, digital cameras that are sold to third-party companies who sell to end users through their Original Design Manufacturer, or ODM, programsand Original Equipment Manufacturer, or OEM, programs. We have sold more than 2,000 2D digital camerasto ODM/OEM partners, including Boston Scientific Corporation and Medtronic, Inc.Our ODM products are jointly designed with our partners to meet their exact specifications for their particular market. Our proprietary technology and know-how center on our core technical competencies in optics, digital imaging, sensors, and image management. Our focus is to deliver advanced visualization solutions to surgical teams, enhancing their capability and performance in complex minimally invasive surgical procedures. SUMMARY FINANCIAL DATA Because this is only a summary of our financial information, it does not contain all of the financial information that may be important to you.Therefore, you should carefully read all of the information in this prospectus and any prospectus supplement, including the financial statements and their explanatory notes and the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” before making a decision to invest in our common stock.The information contained in the following summary is derived from our financial statements for the fiscal years ended December 31, 2011 and 2010. Year ended 12/31/2011 Year ended 12/31/2010 Sales, net $ $ Cost of sales Gross profit Selling and marketing Research and development General and administrative Total operating expenses Operating loss ) ) Total other income Net loss $ ) $ ) 3 THE OFFERING Common stock outstanding as ofFebruary 28, 2012 72,554,620 shares Common stock to be registered 16,278,805 shares Use of proceeds We will not receive any proceeds from the sale or other disposition of common stock by the selling stockholders. We may receive proceeds from the exercise of warrants. We intend to use the proceeds from the exercise of warrants, if any, for working capital purposes. Stock symbol VKNG THE TRANSACTION On May 10, 2011, we closed on agreements with Clinton Magnolia Master Fund, Ltd. and other accredited investors for a private placement of 12,000,000 shares of our common stock, along with warrants to purchase up to 9,000,000 shares of our common stock. The warrants have an exercise price of $0.25 per share, subject to adjustment, and expire May 10, 2016. Immediately prior to our entry into the purchase agreement with the investors, Clinton Magnolia Master Fund purchased Midsummer Investment Ltd.’s holdings in our Company in a third-party transaction, to include 7,223,457 shares of our common stock and warrants to acquire an additional 5,551,035 shares of our common stock at a price of $0.18 per share with an expiration date of January 4, 2013. Pursuant to a Registration Rights Agreement dated May 5, 2011, as amended on May 26, 2011, we agreed to file one or more registration statements with the SEC to register for resale by the investors securities acquired in the purchase agreement for the transaction that closed May 10, 2011 plus the shares that may be issued upon exercise of the warrants that Clinton Magnolia Master Fund acquired from Midsummer Investment, subject to any cutbacks as required by guidance provided by the Staff of the SEC, promptly following the closing of the purchase and sale of the securities, but no later than sixty days after May 10, 2011. We also agreed that if a registration statement covering the securities is not declared effective by the SEC prior to the earlier of (i) five (5) Business Days after the SEC shall have informed us that no review of the registration statement will be made or that the SEC has no further comments on the registration statement or (ii) the ninetieth day after the date the registration statement is first filed, then we will make will make pro rata payments to each investor, as liquidated damages and not as a penalty, in an amount equal to 1.0% of the aggregate amount invested by such investor for each 30-day period or pro rata for any portion thereof following the date by which such registration statement should have been effective, up to a cap of 3% of the amount invested by each investor to that investor in liquidated damages. The selling stockholders who participated in the May 2011 offering are as follows: Sellingstockholder Commonshares purchased in the May 2011offering Shares that may be issued upon exercise of warrants acquired in the May 2011 offering Amountpaidfor common stock and warrants in the
